UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15( d ) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) : December 21, 2016 Interpace Diagnostics Group , Inc. (Exact name of registrant as specified in its charter) Delaware 000-24249 22-2919486 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Morris Corporate Center 1, Building A 300 Interpace Parkway Parsippany, NJ 07054 (Address, including zip code, of Principal Executive Offices) (8 55 ) - (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events As previously disclosed in a Current Report on Form 8-K filed on December 19, 2016, Interpace Diagnostics Group, Inc. (the “Company”) announced a registered direct public offering of 2,000,000 shares of the Company’s common stock, par value $0.01 per share (the “Common Stock”), at a price of $0.53 per share and prefunded warrants to purchase 1,600,000 shares of Common Stock (the “Registered Direct Offering”). A copy of the legal opinion of Pepper Hamilton LLP relating to the legality of the issuance and sale of the shares of Common Stock, warrants and shares of Common Stock issuable upon exercise of the warrants in the Registered Direct Offering is filed herewith as Exhibit 5.1. The closing of the Registered Direct Offering is expected to take place on December 22, 2016, subject to customary closing conditions. Forward Looking Statements This Current Report on Form 8-K contains forward-looking statements. Forward-looking statements include, but are not limited to, statements that express the Company’s intentions, beliefs, expectations, strategies, predictions or any other statements related to the Company’s future activities, or future events or conditions. These statements are based on current expectations, estimates and projections about the Company’s business based, in part, on assumptions made by management. These statements are not guarantees of future performances and involve risks, uncertainties and assumptions that are difficult to predict. Therefore, actual outcomes and results may differ materially from what is expressed or forecasted in the forward-looking statements due to numerous factors, including those risks discussed in the Company’s Annual Report on Form 10-K and in other documents that the Company file s from time to time with the U.S. Securities and Exchange Commission. Any forward-looking statements speak only as of the date on which they are made, and the Company do es not undertake any obligation to update any forward-looking statement to reflect events or circumstances after the date of this report, except as required by law. Item 9.01.Financial Statements and Exhibits (d)Exhibits Exhibit Number Description Opinion of Pepper Hamilton LLP Consent of Pepper Hamilton LLP (included in Exhibit 5.1) signatureS Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. Interpace Diagnostics Group, Inc. Date: December21, 2016 By: /s/ Jack E. Stover Name: Jack E. Stover Title: President and Chief Executive
